DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments and arguments filed on 22 February 2022 have been fully considered and they are deemed to be persuasive.

EXAMINER’S AMENDMENT
Authorization for Examiner’s Amendment to the amendment filed, 22 February 2022, was given by in a telephone interview on 18 March 2022.

An examiner’s amendment to the amendment filed 22 February 2022 appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

1.  (Currently Amended)  An apparatus for performing a predetermined process on a scan image obtained by scanning a document, comprising:
a memory that stores a program; and
a processor that executes the program to perform:

controlling a display to display the scan image on a UI screen, wherein a user designates a position on the displayed scan image to select one of the identified character string blocks;
obtaining a character string corresponding to the selected one of the character string blocks, wherein the obtained character string is a character string recognized by performing an OCR process on the selected one of the character string blocks;
automatically extracting a plurality of separated words from the obtained character string [[if]] in a case where the obtained character string corresponding to the selected one of the character string blocks satisfies a predetermined condition;
controlling the display to display, on the UI screen, a list that includes, as candidates, all of the extracted plurality of separated words and the obtained character string corresponding to the selected one of the character string blocks, wherein a displayed order of the extracted plurality of separated words displayed in the list is determined based on the position designated on the displayed scan image by the user, and wherein the processor further causes the user to select one candidate from the candidates included in the displayed list; and
setting the selected one candidate as information for the predetermined process.

5.  (Cancelled)

6.  (Currently Amended)  The apparatus according to Claim [[5]] 1, wherein the extracted plurality of separated words on the list are displayed in ascending order of distance between each of the extracted plurality of separated words and the position designated on the displayed scan image by the user for selecting the selected one of the character string blocks.


analyzing the scan image to identify a plurality of character string blocks each assumed as a single continuous character string in the scan image;
displaying the scan image on a UI screen of a display, wherein a user designates a position on the displayed scan image to select one of the identified character string blocks;
obtaining a character string corresponding to the selected one of the character string blocks, wherein the obtained character string is a character string recognized by performing an OCR process on the selected one of the character string blocks;
automatically extracting a plurality of separated words from the obtained character string [[if]] in a case where the obtained character string corresponding to the selected one of the character string blocks satisfies a predetermined condition;
controlling the display to display, on the UI screen, a list that includes, as candidates, all of the extracted plurality of separated words and the obtained character string corresponding to the selected one of the character string blocks, wherein a displayed order of the extracted plurality of separated words displayed in the list is determined based on the position designated on the displayed scan image by the user, and wherein the user is caused to select one candidate from the candidates included in the displayed list; and
setting the selected one candidate as information for the predetermined process.

17.  (Currently Amended)  A non-transitory computer readable storage medium storing a program for causing a computer to perform:
analyzing a scan image to identify a plurality of character string blocks each assumed as a single continuous character string in the scan image, wherein the scan image is obtained by scanning a document;

obtaining a character string corresponding to the selected one of the character string blocks, wherein the obtained character string is a character string recognized by performing an OCR process on the selected one of the character string blocks;
automatically extracting a plurality of separated words from the obtained character string [[if]] in a case where the obtained character string corresponding to the selected one of the character string blocks satisfies a predetermined condition;
controlling the display to display, on the UI screen, a list that includes, as candidates, all of the extracted plurality of separated words and the obtained character string corresponding to the selected one of the character string blocks, wherein a displayed order of the extracted plurality of separated words displayed in the list is determined based on the position designated on the displayed scan image by the user, and wherein the user is caused to select one candidate from the candidates included in the displayed list; and
setting the selected one candidate as information for the predetermined process.

Allowable Subject Matter
Claims 1, 4, 6-7, and 9-17 and renumbered as claims 1-13 are allowed over the prior art of record.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 16, and 17, Applicants particular method and associated systems of performing a predetermined process on a scan image obtained by scanning a document where automatically extracting a plurality of separated words from the obtained character string in a case where the obtained character string corresponding to the selected one of the character string blocks satisfies a predetermined condition; controlling the display to display, on the UI screen, a list that includes, as candidates, all of the extracted plurality of separated words and the obtained character string corresponding to the selected one of the character string blocks, wherein a displayed order of the extracted plurality of separated words displayed in the list is determined based on the position designated on the displayed scan image by the user, and wherein the user is caused to select one candidate from the candidates included in the displayed list, was not disclosed by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 22, 2022